SUPREME COURT
OF
Nevapa

CLERK’S ORDER
(Cy (997 ERB

IN THE SUPREME COURT OF THE STATE OF NEVADA

TONOPAH SOLAR ENERGY, LLC, A No. 78092
DELAWARE LIMITED LIABILITY tig i
COMPANY, LL. E
Appellant,
PP SEP,09 2022

vs.
BRAHMA GROUP, INC., A NEVADA
CORPORATION,

 

 

Respondent.

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause appearing,
this appeal is dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. B tL.
BY:

cc: Chief Judge, The Fifth Judicial District Court
Hon. Steven Elliott, Senior Judge
Lansford W. Levitt, Settlement Judge
Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
Peel Brimley LLP/Henderson
Nye County Clerk

22-2 8234